DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2017-03-29. It is noted, however, that applicant has not filed a certified copy of the 201710199173.4 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a track portion that guides “a movable body”.  However, it is unclear if Applicant intends to recite any “movable body” in the washing machine, particularly given that the only movable body described is “the movable body is the door unit” in ¶ [0013] of Applicant’s disclosure.  In order to particularly point out and distinctly claim their invention, Applicant should recite the movable body as a door unit as described in the original disclosure as filed.
Further regarding claim 1, it is unclear what is meant by “wear resistance of the track body is higher than that of the supporting body.”  Is this based on a structural arrangement or type of material used?  Or simply use of known lubricants in the track, such as grease or a PTFE coating?  Applicant is reminded that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)) and that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (emphasis in original)
Regarding claim 7, it is unclear how the claimed tub has a configuration “to make the access port move upwards and downwards in the opening”.  Does the tub itself perform such function or are other elements performing this movement function of the tub?  Clarification and correction are required.
Further regarding claim 7, the claim recites “a door unit” and additionally recites “a movable body”.  However, Applicant’s specification at ¶ [0043] describes that “[t]he door unit 40 is configured as the movable body.”  Thus, it is unclear what is being claimed.  Is there a different movable body being recited or is the door unit the movable body?  Applicant should simply recite the door unit without recitation of movable body.  Clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0120195 to JEOUNG et al. (“JEOUNG”) alone or in view of US 2003/0207774 to NEGORO et al. (“NEGORO”).
Regarding claims 1-3, 5-8, and 12, JEOUNG (in Figs. 1-2, 7-10, and associated text) discloses a track mechanism for a front-loading washing machine, comprising:
a base (130), the base being provided with a track portion (132) configured to guide a movable body to move along the track portion, wherein the base comprises
a supporting body (150) and 
a track body (131), 
the track portion is arranged on the track body (see, e.g., Fig. 9), the supporting body and the track body are stacked and combined relative to each other (see, e.g., Fig. 9),
wherein the track portion comprises a plurality of tracks spaced apart from each other (note tracks 131 on each side of body 150 in Fig. 9),
wherein the supporting body is combined with the track body by means of a connecting member (151),
wherein the supporting body is combined with the track body by embedding or casting in a mold (note supporting body element 155, which allows track body 131 to be at least partially embedded in supporting body 150),
wherein the track portion is an arc groove (note arc groove shape of groove 132 in Fig. 9),
a front-loading washing machine (see, e.g., Fig. 1 and ¶ [0044]) comprising:
a cabinet (machine body 10) comprising a front panel (13), the front panel defining an opening (11);
a tub (20) defining an access port (21), arranged in the cabinet and configured to make the access port move upwards and downwards in the opening (note damper at bottom of tub 20 is fully capable of such movement);
a rotatable drum (14) arranged in the tub;
a door unit (50) mounted to the tub and covering the access port; and
a track mechanism (see above and Fig. 9) comprising a base (130), the base being provided with a track portion (132) configured to guide a movable body (50) to move along the track portion, wherein the base comprises a supporting body (150) and a track body (132), the track portion is arranged on the track body, the supporting body and the track body are stacked and combined relative to each other, and wherein the movable body is the door unit and the door unit moves upwards and downwards in the opening under guide of the track mechanism (see above and Fig. 9; also note the inclined movement of the door in Fig. 2 having at least some degree of up and down movement),
further comprising a movable portion (shaft 151), the movable portion is configured to move along the track portion, and the door unit is connected to the movable portion by means of a connecting part (see Fig. 9),
wherein two track mechanisms are symmetrically provided at two sides of the cabinet respectively (note the two symmetric track mechanisms are provided on the cabinet at a relative upper side and lower side of the door).
Regarding claims 1 and 7, JEOUNG discloses the claimed invention with the exception of describing wear resistance or the relative wear resistance between the 
Notwithstanding this, NEGORO teaches that it is known to use a composition as a lubricant for sliding surfaces to improve wear resistance (see NEGORO at ¶ [0003]).  Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the track body of JEOUNG with a known lubricant for a sliding surface, such as that taught in NEGORO, to yield the same and predictable wear resistance results.
Regarding claim 4, JEOUNG teaches a connecting shaft connecting the supporting body and track body but does not teach the connecting shaft as a screw.  However, use of screw connections (which inherently include a shaft) is common knowledge in the art and merely substituting one known connection means for the other would be well within the general knowledge and skill of one having ordinary skill in the art.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US JEOUNG alone or in view of NEGORO, as applied to claims 1-8 and 12 above, and further in view of US 2002/0178936 to WILLIAMS.
JEOUNG and NEGORO, supra, disclose the claimed invention including a track structure for a moving body.  Neither reference discloses wherein the movable portion includes a body and a moving end rotatable relative to the body, the moving end and the body are provided with a rolling body therebetween, and the moving end is configured to be embedded in the track portion and can rotate along the track portion, wherein the rolling body is a ball, or wherein the moving end defines a recess in a portion in contact with the track portion, and the recess is fitted with the track portion as recited in claims 9-11.  However, such track structures are old and known.  WILLIAMS teaches an art-related laundry treating apparatus using a recessed track system for guiding a moving body with forming groove 60 fitting with a rolling body (see, e.g., Figs. 1, 8, and text).   WILLIAMS also discusses use of various equivalent structures including rails, low friction surfaces, ball bearings, grooves or channels, etc (see ¶ [0050] as well as “[a] variety of other structures such as tracks, ball bearing assemblies and the like” (see ¶ [0054]).
Therefore, the position is taken that it would have been obvious at the time of effective filing to incorporate the known recessed track and ball bearing structures of WILLIAMS as a substitute for the track configuration taught in JEOUNG to yield the same and predictable results of providing a track for a moving body to reduce friction and wear resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711